DETAILED ACTION

Status of Claims

Claims 1-2, 4, 9-12 & 14-15 are currently pending and have been examined in this application.  This NON-FINAL communication is in response to the amendment submitted on 6/13/22. 
The double patenting rejection has been obviated by way of the terminal disclaimer filed on 12/20/21.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/22 has been entered.
 

Response to Arguments

Applicant's arguments filed regarding 101 have been fully considered but they are not persuasive. 

Issue #1
Applicant: “Under Prong One of Step 2A, claim 1 does not recite any of the three groupings of subject matter that may be considered as an abstract idea. For instance, the amended claim includes the features of generating a debt ability assessment model by receiving information ... from a plurality of user computing devices including the user computing device and by statistically analzing the received information together with profile information of a plurality of users of the plurality of user computing devices, Further, the amended claim 1 recites "the debt ability assessment model being trained based on an event occurring in the middle of the debt assessment scenario. In addition, amended claim 1 does not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people or recite any mathematical relationship, formula or calculation. Thus, claim 1 does not recite any abstract idea and is patent eligible under Prong One of Step 2A.”

Examiner:  The applicant is only citing certain portions of Claim 1, however the PEG analysis requires consideration of the entirety of the claim.  The claim is still directed to the abstract idea of assessing personal debt management capability.

Issue #2
Applicant:  under Prong Two of Step 2A, even assuming that claim 1 recites any alleged judicial exception, the alleged judicial exception is integrated into a practical application of the exception. The features of claim 1 clearly provide an improvement of the existing method (see, e.g., pages 1 and 2 of the specification). For instance, as to the background art, the present specification describes: Behavioral studies said that when there is a plurality of debts, people irrationally repay the debt. For example, people tend to repay a smaller debt among the plurality of debts with different interest rates and amounts to reduce the psychological burden (debt account aversion: DAA). In order to solve these psychological mechanisms, it is necessary to evaluate a personal or household debt management capability and strengthen the debt management capability. However, there is no objective data and standard to determine it. In addition, 13 AMENDMENT UNDER 37 C.F.R. § 1.116Attorney Docket No.: Q256279Appln. No.: 16/958,522there is no platform for educating individuals about debt repayment strategies required for the debt repayment. Page 2, lines 5-14 of the originally filed specification In addition, the specification describes: The information about the plurality of debts includes identification information, a principal, and an interest rate of each of the plurality of debts. At least one of a principal and an interest rate is different between two or more debts among the plurality of debts. It is possible to recognize a decision making tendency of the user, who tends to redeem the multiple debts, of which the principals are differently set. Page 1, line 22-page 2, line 7 of the originally filed specification Further, as to the display option, the specification describes: Referring to FIG. 4, the debt display option, that is, the display option information may be (i) a first display mode (normal mode) which provides a principal and an interest rate for each of the plurality of debts in a current round among rounds, (ii) a second display mode (retrospective mode) which provides an accumulated interest amount for each of the plurality of debts from the first round to the previous round of the current round, (iii) a third display mode (prospective mode) which provides an interest amount generated for each of the plurality of debts in a next round of the current round, or (iv) a combination (retroprospective mode) thereof. The interest information of the past, the present, and the future may serve as a hint for a user to make a decision. Page 14 of the originally filed specification The claims as a whole are not "directed to" any alleged judicial exception and are patent eligible under Step 2A. 

Examiner:  The mere displaying of different viewing modes of information doesn’t go beyond the apply it standard.  These views may singularly or in combination be viewed on a display and doesn’t further manipulate the GUI presentation to improve the GUI itself.   

Issue #3
Applicant: (2) Additional elements or combination of elements in the claims are sufficient to ensure that the claim amounts to significantly more than the judicial exception. 
Even assuming that the underlying process in the claims is an abstract idea, the additional elements or the combination of the elements in the claims transform the idea into patent-eligible subject matter.  The April 19, 2018, USPTO "Memorandum on Subject Matter Eligibility" (the "April 2018 Memorandum") cites to the Berkheimer v. HP Inc. (Fed. Cir. 2018) decision stating that "whether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination." The April 2018 Memorandum further clarifies that the analysis as to whether an element (or combination of elements) is widely prevalent or in common use is the same as the analysis under 35 U.S.C. § 112(a) as to whether an element is so well-known that it need not be described in detail in the patent specification. The 2019 Revised Guidance states that "when evaluating a claim reciting an abstract idea such as a mathematical equation and a series of data gathering steps that collect a necessary input for the equation, an examiner might consider the data gathering steps to be insignificant extra- solution activity in revised Step 2A, and therefore find that the judicial exception is not integrated into a practical application. However, when the examiner reconsiders the data gathering steps in Step 2B, the examiner could determine that the combination of steps gather data in an unconventional way and therefore include an "inventive concept," rendering the claim eligible at Step 2B."  Claim 1 defines various operations of a debt management capability assessment education method by a debt management capability assessment server. Each of the operations in claim 1 is not purely conventional.  For instance, the claimed invention involves the features of display option information about the plurality of debts to be displayed for each round of the plurality of rounds and the display mode set by the user computing device. Further, amended claim 1 recites "receiving questionnaire information from the user computing device, the questionnaire information including an actual asset, an actual debt and an AMENDMENT UNDER 37 C.F.R. § 1.116Attorney Docket No.: Q256279Appln. No.: 16/958,522actual income of the user" and "based on the received questionnaire information, updating feedback information predefined in accordance with the assessment level.  In addition, amended claim 1 recites the features of "generating a debt ability assessment model by (1) receiving information...from a pluralitv of user computing devices including the user computing device and by (2) statistically analvzing the received information together with profile information of a plurality of users of the plurality of user computing devices, the debt ability assessment model being trained based on an event occurring in the middle of the debt assessment scenario." Additionally, the ordered combination of the operations in claim 1 is not purely conventional.  Claim 1 recites "additional elements" sufficient to transform the alleged abstract idea into patent-eligible subject matter, and the additional elements are not routine in computer implementation. Furthermore, the lack of any prior art disclosure of the above recited features of claim 1 supports that the claimed features are not well-understood, routine, conventional. 


Examiner:   The requirements of Berkheimer have been fulfilled.  Since there are no additional elements in the claim that would be considered significantly more, the analysis does not need to proceed to STEP 2B.  Furthermore, the “additional elements”, such as the “computing device, server, modem, processor, non-transitory CRM, model being trained, and display mode”, after considering the abstract and additional elements, are merely reciting well understood routine and conventional elements.  The applicant is conflating the “apply-it” standard with the WURC standard, and should the applicant need further factual basis for what is considered well-known understood routine and conventional to see MPEP 2106.05(d) II “ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS”.  Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited abstract idea. 

Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). Furthermore, lack of novelty under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103 of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. (MPEP 2106.05 (I))




Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2017-0182003, filed on 12/28/17.

No Prior Art rejection

Claims 1-4, 9-12 & 14-15 overcome 35 U.S.C. 102/103 for the following reasons:  

Based on prior art search results, the prior art of record neither anticipates nor renders obvious the claimed subject matter, as a whole or taken in combination, and does not teach:

Appln. No.: 16/958,522wherein in the transmitting of the education contents to the user computing device, the first strategy and the second strategy are provided in a first round among the plurality of rounds, wherein in the transmitting of the education contents to the user computing device, the third strategy is provided in a round in which a debt having the highest interest rate and amount among the plurality of debts is smaller than a debt having the second highest interest rate and amount, and wherein in the transmitting of the education contents to the user computing device, the fourth strategy is provided in a round in which a bonus is deposited, among the plurality of rounds.

The closest prior art of record includes:

Night of the Living Debt (NPL) is an iOS app that lets you make financial decisions and see their impact on savings and credit scores.

Hiroaki (JP 2013205672A) teaches the execution of a business game and accounts for learner inputs for establishing decision making data at each round of the game. 

Bernheimer (US 20130339219) describes the generation of debt scenarios via an interactive finance and asset management system.

VanLeeuwen (US 20020123949) provides a method for financial management and analyzes a user’s finances and provides a plan for debt reduction. 

	


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 9-12 & 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 12.  Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 



A debt management capability assessment education method by a debt management capability assessment server including a communication modem, a processor and a non-transitory computer-readable medium storing instructions that cause the server to operate the method when the instructions are executed by the processor, the method comprising: receiving, from a user computing device, information about a plurality of rounds, information about a plurality of debts, information about a display mode set by the user computing device, display option information about the plurality of debts to be displayed for each round of the plurality of rounds and information about an income, wherein the display option information is displayed by the user computing device and includes information of (i) a normal display mode which provides a principal and an interest rate of each of the plurality of debts in a present round among the plurality of rounds, (ii) a retrospective display mode which provides an accumulated interest amount for each of the plurality of debts from a round among the plurality of rounds to a previous round among the plurality of rounds, (iii) a prospective display mode which provides an interest amount generated for each of the plurality of debts in a next round among the plurality of rounds and (iv) a combined display mode which is a combination of the retrospective display mode and the prospective display mode, and wherein 2the display mode is set by the user computing device among the normal display mode, the retrospective display mode, the prospective display mode and the combined display mode; generating a debt assessment scenario based on the information about the plurality of rounds, the information about the plurality of debts, the information about the display mode set by the user computing device, the display option information about the plurality of debts to be displayed for each round of the plurality of rounds and the information about the income; receiving debt repayment information for every round from the user computing device, wherein a user of the user computing device participates in the debt assessment scenario; transmitting education contents to the user computing device based on a debt training strategy in a round where a psychological event occurs, among the plurality of rounds; calculating a debt settlement amount for the plurality of debts based on the debt repayment information received from the user computing device until a predetermined assessment round when the predetermined assessment round among the plurality of rounds ends, rating an assessment level for the user based on the debt settlement amount, and transmitting the assessment level to the user computing device; receiving questionnaire information from the user computing device, the questionnaire information including an actual asset, an actual debt and an actual income of the user; based on the received questionnaire information, updating feedback information predefined in accordance with the assessment level; and transmitting the updated feedback information to the user computing device, wherein the method further comprises: generating a debt ability assessment model by receiving information including (i) at least one debt selected from a plurality of debts, (ii) an amount of income to repay the selected at least 3AMENDMENT UNDER 37 C.F.R. § 1.1 16Attorney Docket No.: Q256279one debt, and (iii) approval information which advances from a current round to a next round which are received for every round of the plurality of rounds from a plurality of user computing devices including the user computing device and by statistically analyzing the received information together with profile information of a plurality of users of the plurality of user computing devices, the debt ability assessment model being trained based on an event occurring in the middle of the debt assessment scenario; and scoring a debt management capability of each of the plurality of users using the debt ability assessment model and transmitting a debt management capability score of the user to the user computing device, wherein the debt training strategy is configured by (i) a first strategy of selecting a debt having a highest interest rate, (ii) a second strategy of repaying a debt having the highest interest rate with all cash, (iii) a third strategy of repaying a debt having the highest interest rate even though a size of the debt is reduced, (iv) a fourth strategy of repaying a debt having a higher 3 interest rate with all cash even though the cash increases in accordance with a bonus income, or (v) a combination thereof, wherein in the transmitting of the education contents to the user computing device, the first strategy and the second strategy are provided in a first round among the plurality of rounds, wherein in the transmitting of the education contents to the user computing device, the third strategy is provided in a round in which a debt having the highest interest rate and amount among the plurality of debts is smaller than a debt having a second highest interest rate and amount, and wherein in the transmitting of the education contents to the user computing device, the fourth strategy is provided in a round in which a bonus is deposited, among the plurality of rounds.




which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (fundamental economic practice) of assessing personal debt management capability .  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  


Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The computing device, server, modem, processor, non-transitory CRM, model being trained, and display mode in Claim 1 are just using generic computer components (in addition to a server in Claim 12).   The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 
	

Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Alhadeff (NPL) describes Night of the Living Debt and how it helps students build a positive credit history. 

Thompson (US 20100248192) teaches a simulation game method is disclosed for teaching basic
personal financial skills and the application thereto of character, time management, responsibility, and accountability.

Gingher (US 20170103678) describes a method for simulating performance of a portfolio in a manner that improves training and educational advancement of a user operating the simulator relative to other traditional training and educational tools.

Hirsch (US 8595105) describes a system for presenting a user's financial status captures a
user's financial, demographic and goal information and calculates the user's financial status based upon their goals.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695